Title: From James Madison to Alexander J. Dallas, 29 April 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Monticello Apl. 29. 1815
                    
                    The inclosed letter, tho’ anonymous, makes statements & references, in a manner which is embarrassing at the present moment. Should the posture of the military arrangements, admit nothing farther, the location of the officer thus criminated, ought at least to be influenced by the representations, unless these be invalidated in some mode or other, before the final allotments be made to military Stations. Affe. respects
                    
                        
                            James Madison
                        
                    
                